
	

115 HR 3400 RH: Recreation Not Red Tape Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 864
		115th CONGRESS2d Session
		H. R. 3400
		[Report No. 115–1063, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2017
			Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, Transportation and Infrastructure, Energy and Commerce, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 3, 2018
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			December 3, 2018Committees on Agriculture and Armed Services discharged
		
		December 3, 2018Referral to the Committees on Transportation and Infrastructure and Energy and Commerce extended for a period ending not later than December 28, 2018December 28, 2018Additional sponsors: Mr. Polis, Mr. Simpson, Mr. Beyer, Mrs. Love, Mr. Ross, Ms. Velázquez, Mrs. Walorski, Mr. Curtis, Mr. Coffman, Mrs. Brooks of Indiana, Mr. King of Iowa, Ms. Sinema, and Ms. NortonDecember 28, 2018Committees on Transportation and Infrastructure and Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on July 26, 2017A BILL
		To promote innovative approaches to outdoor recreation on Federal land and to open up opportunities
			 for collaboration with non-Federal partners, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Recreation Not Red Tape Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Sense of Congress regarding outdoor recreation.
					Title I—MODERNIZING RECREATION PERMITTING
					Sec. 101. Definition.
					Sec. 102. Special recreation permit and fee.
					Sec. 103. Permit across multiple jurisdictions.
					Sec. 104. Guidelines and permit fee calculation.
					Sec. 105. Use of permit fees for permit administration.
					Sec. 106. Adjustment to permit use reviews.
					Sec. 107. Authorization of temporary permits for new uses for the Forest Service and BLM.
					Sec. 108. Indemnification requirements.
					Sec. 109. Streamlining of permitting process.
					Sec. 110. Cost recovery reform.
					Sec. 111. Extension of forest service recreation priority use permits.
					Sec. 112. Availability of Federal and State recreation passes.
					Sec. 113. Online purchases of National Parks and Federal recreational lands pass.
					Title II—ACCESSING THE OUTDOORS
					Sec. 201. Access for servicemembers and veterans.
					Title III—MAKING RECREATION A PRIORITY
					Sec. 301. Extension of seasonal recreation opportunities.
					Sec. 302. Recreation performance metrics.
					Sec. 303. Recreation mission.
					Sec. 304. National recreation area system.
					Title IV—MAINTENANCE OF PUBLIC LAND
					Subtitle A—Volunteers
					Sec. 401. Private-sector volunteer enhancement program.
					Subtitle B—Priority trail maintenance
					Sec. 411. Interagency trail management.
					Title V—21st Century Conservation Service Corps
					Sec. 501. Short title.
					Sec. 502. Purposes.
					Sec. 503. Definitions.
					Sec. 504. 21st Century Conservation Service Corps.
					Sec. 505. 21st Century Conservation Service Corps conservation centers and program support.
					Sec. 506. Resource assistants.
					Sec. 507. Eligibility for noncompetitive hiring status.
					Sec. 508. National service educational awards.
					Sec. 509. Nondisplacement.
					Sec. 510. Funding.
					Sec. 511. Indian Youth 21st Century Conservation Service Corps; Rule of construction.
					Sec. 512. Direct hire authority.
					Sec. 513. National and community service programs.
					Sec. 514. Youth conservation corps.
					Title VI—Every Kid Outdoors
					Sec. 601. Short title.
					Sec. 602. Definitions.
					Sec. 603. Every kid outdoors program.
 2.DefinitionsIn this Act: (1)Federal land management agencyThe term Federal land management agency has the meaning given the term in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801).
 (2)Federal recreational lands and waterThe term Federal recreational lands and water has the meaning given the term Federal recreational lands and waters in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801). (3)SecretariesExcept as otherwise provided in this Act, the term Secretaries means—
 (A)the Secretary of the Interior; and (B)the Secretary of Agriculture
 3.Sense of Congress regarding outdoor recreationIt is the sense of Congress that— (1)outdoor recreation and the outdoor industry that outdoor recreation supports are vital to the United States;
 (2)access to outdoor recreation on land and waters of the United States is important to the health and wellness of all people of the United States, especially young people;
 (3)in addition to the overall economic benefit of outdoor recreation, the economic benefits of outdoor recreation on Federal lands create significant economic and employment benefits to rural economies;
 (4)Congress supports the creation of outdoor recreation sector leadership positions within the economic development offices of States or in the office of the Governor, as well as coordination with recreation and tourism organizations within the State to guide the growth of this sector, as evidenced by recent examples in the States of Colorado, Utah, and Washington;
 (5)State and local recreation and tourism offices play a pivotal role in— (A)coordinating State outdoor recreation policies, management, and promotion among Federal, State, and local agencies and entities;
 (B)disseminating information, increasing awareness, and growing demand for outdoor recreation experiences among visitors across the United States and throughout the world;
 (C)improving funding for, access to, and participation in outdoor recreation; and (D)promoting economic development in the State by coordinating with stakeholders, improving recreational opportunities, and recruiting outdoor recreation businesses;
 (6)Congress supports the coordination and collaboration of the Federal and State land and water management agencies in the delivery of visitor services and management of outdoor recreation for the United States; and
 (7)Congress recognizes— (A)the growing role that recreation has on public land and water;
 (B)the need to provide adequate staffing within Federal land management agencies to facilitate sustainable and accessible outdoor recreation opportunities; and
 (C)the important role that volunteers and volunteer partnerships play in maintaining public land. IMODERNIZING RECREATION PERMITTING 101.DefinitionIn this title the term Secretary means—
 (1)the Secretary of the Interior, with respect to a Federal land management agency (other than the Forest Service); and
 (2)the Secretary of Agriculture, with respect to the Forest Service. 102.Special recreation permit and feeSubsection (h) of section 803 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802) is amended to read as follows:
				
					(h)Special recreation permit and fee
 (1)In generalThe Secretary may— (A)issue a special recreation permit for Federal recreational lands and waters; and
 (B)charge a special recreation permit fee in connection with the issuance of the permit. (2)Special recreation permitsThe Secretary may issue special recreation permits in the following circumstances:
 (A)For specialized individual and group use of Federal facilities and Federal recreational lands and waters, such as, but not limited to, use of special areas or areas where use is allocated, motorized recreational vehicle use, and group activities or events.
 (B)To recreation service providers who conduct outfitting, guiding, and other recreation services on Federal recreational lands and waters managed by the Forest Service, Bureau of Land Management, Bureau of Reclamation, or the United States Fish and Wildlife Service.
 (C)To recreation service providers who conduct recreation or competitive events, which may involve incidental sales on Federal recreational lands and waters managed by the Forest Service, Bureau of Land Management, Bureau of Reclamation, or the United States Fish and Wildlife Service.
							(3)Reduction in Federal costs
 (A)In generalTo reduce Federal costs in administering this subsection, if the Secretary determines that the activity to be authorized by a special recreation permit under paragraph (2) is the same as or similar to an activity analyzed in a previous environmental impact statement or environmental assessment, then, to the extent environmental analysis is necessary, the Secretary shall adopt or incorporate material from the previous analysis to the maximum extent allowable under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (B)DefinitionFor the purposes of this paragraph, the term similar means— (i)substantially similar in type, nature, and scope; and
 (ii)will not result in significant new impacts. (4)Relation to fees for use of highways or roadsAn entity that pays a special recreation permit fee shall not be subject to a road cost-sharing fee or a fee for the use of highways or roads that are open to private, noncommercial use within the boundaries of any Federal recreational lands or waters, as authorized under section 6 of Public Law 88–657 (16 U.S.C. 537)..
			103.Permit across multiple jurisdictions
 (a)In generalIn the case of an activity requiring permits pursuant to subsection (h) of section 803 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802) for use of lands managed by both the Forest Service and the Bureau of Land Management—
 (1)the Secretaries may issue a joint permit based upon a single application to both agencies when issuance of a joint permit based upon a single application will lower processing and other administration costs for the permittee, provided that the permit applicant shall have the option to apply for separate permits rather than a joint permit; and
 (2)the permit application required under paragraph (1) shall be— (A)the application required by the lead agency; and
 (B)submitted to the lead agency. (b)Requirements of the lead agencyThe lead agency for a permit under subsection (a) shall—
 (1)coordinate with the associated agencies, consistent with the authority of the Secretaries under section 330 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (43 U.S.C. 1703), to develop and issue the single, joint permit that covers the entirety of the trip;
 (2)in processing the joint permit application, incorporate the findings, interests, and needs of the associated agencies, provided that such coordination shall not be subject to cost recovery; and
 (3)complete the permitting process within a reasonable time after receiving the permit application. (c)Effect on regulationsNothing in this section shall alter, expand, or limit the applicability of any Federal law (including regulations) to lands administered by the relevant Secretaries.
 (d)DefinitionsIn this section: (1)Associated agencyThe term associated agency means an agency that manages the land on which the trip of the special recreation permit applicant will enter after leaving the land managed by the lead agency.
 (2)Lead agencyThe term lead agency means the agency that manages the land on which the trip of the special recreation permit applicant will begin.
					104.Guidelines and permit fee calculation
 (a)Guidelines and exclusion of certain revenuesThe Secretary shall— (1)publish guidelines in the Federal Register for establishing recreation permit fees; and
 (2)provide appropriate deductions from gross revenues used as the basis for the fees established under paragraph (1) for—
 (A)revenue from goods, services, and activities provided by a recreation service provider outside Federal recreational lands and waters, such as costs for transportation, lodging, and other services before or after a trip; and
 (B)fees to be paid by permit holder under applicable law to provide services on other Federal lands, if separate permits are issued to that permit holder for a single event or trip.
 (b)Fee conditionsThe fee charged by the Secretary for a permit issued under section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)) shall not exceed 3 percent of the recreational service provider’s annual gross revenue for activities authorized by the permit on Federal lands, plus applicable revenue additions, minus applicable revenue exclusions or a similar flat per person fee.
 (c)Disclosure of feesA holder of a special recreation permit may inform its customers of the various fees charged by the Secretary under section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)).
				105.Use of permit fees for permit administration
 (a)DepositsSubject to subsection (b), revenues from special recreation permits issued to recreation service providers under subparagraphs (B) and (C) of section 803(h)(2) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)(2)) shall be held in special accounts established for each specific unit or area for which such revenues are collected, and shall remain available for expenditure, without further appropriation, until expended.
 (b)Use of permit feesRevenues from special recreation permits issued to recreation service providers under subparagraphs (B) and (C) of section 803(h)(2) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)(2)) shall be used only—
 (1)to partially offset the Secretary’s direct cost of administering the permits; (2)to improve and streamline the permitting process; and
 (3)for related recreation infrastructure and other recreation purposes specifically to support recreation activities at the specific site or unit where use is authorized under the permit, after obtaining input from any related permittees; provided, however, that the Federal Advisory Committee Act (5 U.S.C. App. 1 et seq.) shall not apply to any advisory committee or other group established to carry out this paragraph.
 (c)Limitation on use of feesThe Secretary may not use any permit fees for biological monitoring on Federal recreational lands and waters under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for listed or candidate species.
				106.Adjustment to permit use
 (a)In generalTo the extent that the Secretary utilizes permit use reviews, in reviewing and adjusting allocations of use for permits for special uses of Federal recreational lands and waters managed by the Forest Service, and in renewing such permits, the Secretary of Agriculture shall allocate to a permit holder a level of use that is no less than the highest amount of actual annual use over the reviewed period plus 25 percent, capped at the amount of use allocated when the permit was issued. If additional capacity is available, the Secretary may at any time, assign such remaining use to qualified service providers, including to any qualified permit holder whose allocation would otherwise be capped at the amount of use allocated when the permit was issued.
 (b)WaiverUse reviews under subsection (a) may be waived for periods in which circumstances that prevented use of assigned capacity, such as weather, fire, natural disasters, wildlife displacement, business interruptions, insufficient availability of hunting and fishing licenses, or when allocations on permits include significant shoulder seasons. The Secretary may approve non-use without reducing the number of service days assigned to the permit in such circumstances at the request of the permit holder. Approved non-use may be temporarily assigned to other qualified permit holders when conditions warrant.
 107.Authorization of temporary permits for new uses for the Forest Service and BLMNot later than 180 days after the date of the enactment of this Act, the Secretaries shall each establish and implement a program to authorize temporary permits for new recreational uses of Federal recreational lands and waters managed by the Forest Service or the Bureau of Land Management, respectively, and to provide for the conversions of such temporary permits to long-term permits after 2 years of satisfactory operation where appropriate. The issuance and conversion of such permits shall be subject to subsection (h)(3) of section 803 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802).
			108.Indemnification requirements
 (a)IndemnificationA permit holder that is prohibited by a State from providing indemnification to the Federal Government shall be considered to be in compliance with indemnification requirements of the Department of the Interior and the Department of Agriculture if the permit holder carries the required minimum amount of liability insurance coverage or is self-insured for the same minimum amount.
 (b)Exculpatory agreementsThe Secretary shall not implement, administer or enforce any regulation or policy prohibiting the use of exculpatory agreements between recreation service providers and their customers for services provided under a special recreation permit.
				109.Streamlining of permitting process
 (a)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture shall revise part 251, subpart B, of title 36 Code of Federal Regulations, and the Secretary of the Interior shall revise subpart 2932, of title 43, Code of Federal Regulations, to streamline the processes for the issuance and renewal of outfitter and guide special use permits. Such amended regulations shall—
 (1)shorten application processing times and minimize application and administration costs; and (2)provide for the use of programmatic environmental assessments and categorical exclusions for environmental reviews under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the issuance or renewal of outfitter and guide and similar recreation special use permits, to the maximum extent allowable under applicable law, including, but not limited to, the adoption or incorporation of previously completed analyses under paragraph (3)(A) of subsection (h) of section 803 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802) for activities that are substantially the same as an activity analyzed in previous environmental impact statement or environmental assessment conducted under similar circumstances.
 (b)Online applicationsTo the maximum extent practicable, where feasible and efficient, the Secretary shall make special recreation permit applications available to be filled out and submitted online.
				110.Cost recovery reform
 (a)Regulatory processNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall revise section 251.58 of title 36, Code of Federal Regulations, and the Secretary of the Interior shall revise section 2932.31(e) and (f) of title 43, Code of Federal Regulations, to reduce costs and minimize the burden of cost recovery on small businesses and adverse impacts of cost recovery on jobs in the outfitting and guiding industry and on rural economies provided, however, that nothing in the revised regulations shall further limit the Secretary’s authority to issue or renew recreation special use permits.
				(b)De minimis exemption
 (1)Cost recovery limitationAny regulations issued by the Secretary of the Interior or the Secretary of Agriculture to establish fees to recover processing costs for recreation special use applications and monitoring costs for recreation special use authorizations shall include an exemption providing that at least the first 50 hours of work necessary in any one year to process or monitor such an application shall not be subject to cost recovery. The application of a 50-hour credit per permit shall also apply to any monitoring fees on a per annum basis during the term of each permit.
 (2)Application of exemptionAn exemption under paragraph (1) shall apply to the processing of each recreation special use permit application and monitoring of each recreation special use authorization for which cost recovery is required, including any application or authorization requiring more than 50 hours (or such other greater number of hours specified for exemption) to process or monitor. In the event that the amount of work required to process such an application or monitor such an authorization exceeds the specified exemption, the amount of work for which cost recovery is required shall be reduced by the amount of the exemption.
 (3)Multiple applicationsIn situations involving multiple recreation special use applications for similar services in the same unit or area that require more than 50 hours (or such other greater number of hours specified for exemption) in the aggregate to process, the Secretary shall, regardless of whether the applications are solicited or unsolicited and whether there is competitive interest—
 (A)determine the share of the aggregate amount to be allocated to each application, on an equal or prorated basis, as appropriate; and
 (B)for each application, apply a separate exemption of up to 50 hours (or such other greater number of hours specified for exemption) to the share allocated to such application.
 (4)Cost reductionThe agency processing a recreation special use application shall utilize existing studies and analysis to the greatest extent practicable to reduce the amount of work and cost necessary to process the application.
 (5)LimitationThe Secretary of the Interior and the Secretary of Agriculture may not recover as processing costs for recreation special use applications and monitoring costs for recreation special use authorizations any costs for consultations conducted under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) or for biological monitoring on Federal recreational lands and waters under such Act for listed, proposed, or candidate species.
 (6)Waiver of cost recoveryThe Secretary of the Interior and the Secretary of Agriculture may waive the recovery of costs for processing recreation special use permit applications and renewals, on a categorical or case-by-case basis as appropriate, if the Secretary determines that—
 (A)such costs would impose a significant economic burden on any small business or category of small businesses;
 (B)such cost recovery could threaten the ability of an applicant or permittee to provide, in a particular area, a particular outdoor recreational activity that is consistent with the public interest and with applicable resource management plans; or
 (C)prevailing economic conditions are unfavorable, such as during economic recessions, or when drought, fire, or other natural disasters have depressed economic activity in the area of operation.
 111.Extension of forest service recreation priority use permitsWhere the holder of a special use permit for outfitting and guiding that authorizes priority use has submitted a request for renewal of such permit in accordance with applicable laws and regulations, the Secretary of Agriculture shall have the authority to grant the holder one or more extensions of the existing permit for additional terms not to exceed 5 years in the aggregate, as necessary to allow the Secretary of Agriculture to complete the renewal process and to avoid the interruption of services under such permit. Before granting an extension under this section, the Secretary of Agriculture shall take all reasonable and appropriate steps to complete the renewal process before the expiration of the special use permit.
			112.Availability of Federal and State recreation passes
 (a)In generalThe Federal Lands Recreation Enhancement Act is amended by inserting after section 805 (16 U.S.C. 6804) the following:
					
						805A.Availability of Federal and State recreation passes
							(a)Establishment of program
 (1)In generalTo improve the procurement of Federal and State outdoor recreation passes, the Secretaries are encouraged to consult with States to coordinate the availability of Federal and State recreation passes in a way that allows a purchaser to buy a Federal recreation pass and a State recreation pass at Federal and State facilities in the same transaction.
 (2)Included passesPasses covered by the program established under paragraph (1) include— (A)a National Parks and Federal Recreational Lands Pass under section 805; and
 (B)a pass that shall cover any fees charged by participating States and localities for entrance and recreational use of parks and public land in the participating States.
									(b)Agreements with States
 (1)In generalThe Secretaries, after consultation with the States, may enter into agreements with States to coordinate the availability of passes as described in subsection (a)(1).
 (2)Revenue from pass salesThe agreements between the Secretaries and the States shall ensure that— (A)funds from the sale of State passes are transferred to the appropriate State agency;
 (B)funds from the sale of Federal passes are transferred to the appropriate Federal agency; and (C)fund transfers are completed by the end of a fiscal year for all pass sales occurring during the fiscal year.
 (3)NoticeIn entering into an agreement under paragraph (1), the Secretaries shall publish in the Federal Register a notice describing the agreement..
 (b)Conforming amendmentSection 805(a)(9) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(a)(9)) is amended by inserting and section 805A before the period at the end.
 (c)Clerical amendmentThe table of contents for the Federal Lands Recreation Enchancement Act (16 U.S.C. 6801, et seq.) is amended by inserting after the item relating to section 805 the following:
					
						 Sec. 805A. Availability of Federal and State Recreation Passes.
				113.Online purchases of National Parks and Federal recreational lands pass
 (a)In generalSection 805(a)(6) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(a)(6)) is amended by striking subparagraph (A) and inserting the following:
					
 (A)In generalThe Secretaries shall sell the National Parks and Federal Recreational Lands Pass— (i)at all Federal recreational lands and waters at which an entrance fee or a standard amenity recreation fee is charged where feasible to do so;
 (ii)at such other locations as the Secretaries consider appropriate and feasible; and (iii)through the website of each of the Federal land management agencies and the websites of the relevant units and subunits of those agencies, with—
 (I)a prominent link on each website; and (II)information about where and when passes are needed..
 (b)Entrance pass and amenity feesThe Secretaries shall make available for purchase or payment online, if appropriate and feasible, for each unit where passes and fees are required—
 (1)all entrance fees under section 803(e) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(e));
 (2)all standard amenity recreation fees under section 803(f) of that Act (16 U.S.C. 6802(f)); and (3)all expanded amenity recreation fees under section 803(g) of that Act (16 U.S.C. 6802(g)).
					IIACCESSING THE OUTDOORS
			201.Access for servicemembers and veterans
 (a)In generalThe Secretaries are encouraged to work with the Secretary of Defense and the Secretary of Veterans Affairs on ways to ensure servicemembers and veterans have access to outdoor recreation and to outdoor-related volunteer and wellness programs as a part of the basic services provided to servicemembers and veterans.
 (b)Inclusion of informationEach branch of the Armed Forces is encouraged to include information regarding outdoor recreation and outdoors-based careers in the materials and counseling services focused on resilience and career readiness provided in transition programs, including—
 (1)the benefits of outdoor recreation for physical and mental health; (2)resources to access guided outdoor trips and other outdoor programs connected to the local office of the Department of Veterans Affairs; and
 (3)information regarding programs and jobs focused on continuing national service such as the Public Land Corps of the National Park Service, AmeriCorps, or a conservation corps program.
 (c)Outdoor recreation program attendanceEach branch of the Armed Forces is encouraged to permit members of the Armed Forces on active duty status, at the discretion of the commander of the member, to use not more than 7 days of a permissive temporary duty assignment or terminal leave allotted to the member to participate in a program related to environmental stewardship or guided outdoor recreation following deployment.
 (d)Veteran hiringThe Secretaries are strongly encouraged to hire veterans in all positions related to the management of Federal land.
				IIIMAKING RECREATION A PRIORITY
			301.Extension of seasonal recreation opportunities
				(a)In general
 (1)Extension of Recreational SeasonThe relevant unit managers of land managed by the Forest Service, the Bureau of Land Management, and the National Park Service may—
 (A)identify areas of Federal recreational land and water in which recreation use is highly seasonal; (B)where appropriate, extend the recreation season or increase recreation use in a sustainable manner during the offseason either through a land management planning process or otherwise; and
 (C)make information about extended season schedules and related recreational opportunities available to the public and local communities.
 (2)ClarificationNothing in this subsection shall preclude the Secretaries from providing for additional recreational opportunities and uses at times other than those referred to in paragraph (1).
 (b)InclusionsAn extension under subsection (a)(1) may include— (1)the addition of facilities that would increase recreation use during the offseason; and
 (2)improvement of access to the area to extend the season. (c)RequirementAn extension under subsection (a)(1) shall be compatible with all applicable Federal laws, regulations, and policies, including land use plans.
				302.Recreation performance metrics
 (a)In generalThe Chief of the Forest Service and the Director of the Bureau of Land Management shall evaluate land managers under their jurisdiction based on the achievement of applicable agency recreational and tourism goals as described in applicable land management plans.
				(b)Metrics
 (1)In generalThe metrics used to evaluate recreation and tourism outcomes shall ensure— (A)the advancement of recreation and tourism goals; and
 (B)the ability of the land manager to enhance the outdoor experience of the visitor. (2)InclusionsThe metrics referred to paragraph (1) may include, to the maximum extent practicable—
 (A)the extent of positive economic impacts; (B)visitation by families;
 (C)the number of school and youth groups that visited; (D)the number of available recreational opportunities;
 (E)the quality of visitor experience; (F)the number of recreational and environmental educational programs offered and the success of those programs;
 (G)visitor satisfaction; and (H)the maintenance and expansion of existing recreation infrastructure.
						303.Recreation mission
 (a)Definition of Federal agencyIn this section, the term Federal agency means each of— (1)the Corps of Engineers;
 (2)the Bureau of Reclamation; (3)the Federal Energy Regulatory Commission; and
 (4)the Department of Transportation. (b)MissionWith respect to the mission of the Federal agency, each Federal agency shall consider how land and water management decisions can enhance recreation opportunities and the recreation economy.
				304.National recreation area system
 (a)Declaration of policyIt is the policy of the United States that— (1)certain natural landscapes possess remarkable recreational values and should be managed for—
 (A)sustainable outdoor recreational uses by the people of the United States; (B)the recreational, social, and health benefits people receive from the landscapes through outdoor recreation; and
 (C)the specific and meaningful experiences made possible by unique and varied landscapes; (2)the remarkable recreational values described in paragraph (1) may include—
 (A)areas with unique ecological, geological, hydrological, scenic, cultural, recreational, or historic features or attributes that support high-quality outdoor recreation opportunities and experiences;
 (B)areas offering outstanding existing or prospective recreation opportunities and uses; (C)areas that play, or have the potential to play, a role in addressing high or unmet demand for recreational opportunities;
 (D)areas that play an important role in and contribute significantly to the outdoor recreation economy; and
 (E)areas with high fish and wildlife values; and (3)in addition to land identified as National Recreation Areas, the Secretaries should continue to promote recreation on other Federal land in accordance with applicable land management plans.
 (b)DefinitionsIn this section: (1)Natural featureThe term natural feature means an ecological, geological, hydrological, scenic, cultural, recreational, or historic feature or attribute of a specific area.
 (2)SecretaryThe term Secretary means— (A)the Secretary of the Interior, acting through the Director of the Bureau of Land Management with respect to land administered by the Bureau of Land Management; and
 (B)the Secretary of Agriculture, acting through the Chief of the Forest Service, with respect to National Forest System land.
 (3)SystemThe term System means the National Recreation Area System established by subsection (c). (4)System unitThe term System unit means a System unit designated pursuant to subsection (c).
 (c)CompositionThere is established a National Recreation Area System, to be comprised of— (1)existing National Recreation Areas described in subsection (g); and
 (2)new System units designated by Congress on or after the date of enactment of this Act. (d)Administration (1)In generalSubject to valid existing rights, the Secretary shall manage each System unit in a manner that:
 (A)prioritizes the sustainable enjoyment and enhancement of the remarkable recreational values and uses of the System unit (including natural features that support the recreation experiences) consistent with subsection (a); and
 (B)protects the unit for a variety of recreational uses in locations where those uses are appropriate and are conducted in accordance with the applicable land management plan. These uses may include outfitting and guiding and motorized recreation in locations where these activities are consistent with the applicable land management plan and are conducted in accordance with all applicable Federal and State laws and regulations.
 (2)GrazingLivestock grazing within System units, where established before the date of the enactment of this Act, shall be permitted if it complies with all applicable laws and regulations.
 (3)State, tribal, and local involvementThe Secretary shall collaborate with States, political subdivisions of States, affected Indian tribes, adjacent landowners, and the public in the planning and administration of System units.
					(4)Fish and wildlife
 (A)In generalNothing in this section affects the jurisdiction or responsibilities of a State with respect to fish and wildlife in a System unit in the State.
 (B)AdministrationHunting and fishing may be allowed on System units if permitted under applicable Federal and State laws (including regulations) and conducted in accordance with the applicable land management plans.
 (5)Water rightsNothing in this section affects any valid or vested water right in existence on the date of enactment of this Act.
 (6)Ski area landsThis section shall not apply to ski area lands, including ski area special use permit boundaries, master development plan boundaries and any acres allocated for resort development in a Forest Plan.
					(e)Components of national recreation area system
					(1)Map; legal description
 (A)In generalFor System units established on or after the date of enactment of this Act, as soon as practicable after the date of designation of a System unit, the Secretary shall prepare a map and legal description of the System unit.
 (B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct typographical errors in the map and legal description.
 (C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and the Forest Service.
						(2)Comprehensive management plan
 (A)In generalFor System units designated by Congress after the date of enactment of this Act the Secretary with jurisdiction over the System unit shall prepare a comprehensive management plan for the unit that fulfills the requirements of subsection (d)(1) and subparagraph (C) of this paragraph.
						(B)Timing
 (i)In generalThe comprehensive management plan described in subparagraph (A) shall be completed as part of the regular land management planning process of the applicable agency for the public land unit on which the System unit is located.
 (ii)Delay in plan revisionIf the planning cycle of the applicable agency does not coincide with the designation of the System unit, the initial plan for the unit shall be completed not later than 3 years after the date of designation of the System unit.
 (C)RequirementsA comprehensive management plan prepared under subparagraph (A) shall— (i)identify the existing, and to the extent practicable, prospective remarkable recreational values and uses of the System unit;
 (ii)ensure the System unit is managed to protect and enhance the purposes for which the System unit was established;
 (iii)ensure the System unit is managed to protect and enhance the resources that make the area suitable for designation under subsection (c)(2) in accordance with subsection (a);
 (iv)describe the circumstances and locations in which the activities described in subsection (d)(1)(B) and (d)(2) are permitted on the System unit.
 (v)be coordinated with resource management planning for affected adjacent Federal land; (vi)be prepared—
 (I)in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604), and other applicable laws and regulations; and
 (II)in collaboration with States, political subdivisions of States, affected Indian tribes, adjacent landowners, and the public; and
 (vii)designate a sustainable road and trail network, consistent with subsection (a) and the purposes for which the System was established and with all applicable laws and regulations.
 (D)ReviewA comprehensive management plan described in subparagraph (A) shall be regularly reviewed and updated as part of the regular land management planning process of the applicable agency.
 (E)Management by SecretaryThe Secretary shall manage each National Recreation Area in accordance with the management plan for the National Recreation Area in effect at the time of the designation, until the plan is revised or superseded by a new comprehensive management plan issued in accordance with this subsection. If components of the existing plan conflict with the terms of the designation, the Secretary shall revise the plan within two years to make the plan consistent with the designation.
 (F)NoticeThe Secretary shall publish in the Federal Register notice of the completion and availability of a plan prepared under this paragraph.
						(f)Potential additions to national recreation area system
 (1)Eligible areaAn area eligible for inclusion in the System is an area that possesses one or more of the remarkable recreational values described in subsection (a)(2).
 (2)Potential additionsIn carrying out the land management planning process, the Secretary shall— (A)identify eligible areas that possess remarkable recreational values described in subsection (a)(2);
 (B)develop and maintain a list of eligible areas as potential additions to the System; (C)consider input from the Governor of, political subdivisions of, and affected Indian tribes located in, the State in which the eligible areas are located; and
 (D)transmit to Congress lists of eligible areas for consideration. (3)No effect on managementThe Secretary’s actions under paragraph (2) shall not interfere with the current management of the eligible areas, nor shall the fact that such eligible areas may be added to the System be used as justification for more restrictive management, unless and until Congress acts to designate the eligible area.
 (g)Existing national recreation areasEach National Recreation Area established before the date of enactment of this Act that is administered by the Secretary of Agriculture, acting through the Chief of the Forest Service, or the Secretary of the Interior, acting through the Director of the Bureau of Land Management shall be—
 (1)deemed to be a unit of the System; and (2)notwithstanding subsection (d)—
 (A)administered under the law pertaining to the applicable System unit; and (B)managed in accordance with the purposes set forth in the original designation of the National Recreation Area.
 (h)Standard feesIn accordance with sections 803 through 808 of the Consolidated Appropriations Act, 2005 (16 U.S.C. 6802-6807), the Secretary may establish a standard amenity fee at each National Recreation Area designated after the date of enactment of this Act that is managed by the Bureau of Land Management or the Forest Service, if—
 (1)the purpose of the fee is to enhance visitor services and stewardship of the recreation area; and (2)the establishment of a fee is not prohibited by other Federal law.
 (i)Compliance with existing lawsNothing in this section modifies any obligation— (1)of the Secretary to prepare or implement a land use plan in accordance with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) or section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604);
 (2)under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (3)under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); or
 (4)under any other applicable law. (j)Applicability of other land management designationsNothing in this section affects—
 (1)any other land or water management designation under any other provision of law; or (2)any obligation to comply with a requirement applicable to such a designation.
 (k)Native American treaty rightsNothing in this section alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian tribe, including any off-reservation reserved rights.
				IVMAINTENANCE OF PUBLIC LAND
			AVolunteers
				401.Private-sector volunteer enhancement program
 (a)PurposeThe purpose of this section is to promote private-sector volunteer programs within the Department of the Interior and the Department of Agriculture to enhance stewardship, recreation access, and sustainability of the resources, values, and facilities of the Federal land managed by the Federal land management agencies.
 (b)DefinitionsIn this section: (1)Federal landThe term Federal land means any land—
 (A)owned by the United States; and (B)managed by the head of a Federal land management agency.
 (2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture (acting through the Chief of the Forest Service), with respect to National Forest System land; and
 (B)the Secretary of the Interior, with respect to land managed by the Bureau of Land Management. (3)VolunteerThe term volunteer means any individual who performs volunteer services under this section and section 204 of the Public Lands Corps Act of 1993, as amended by this Act.
 (c)EstablishmentThe Secretary concerned shall develop an initiative to further enhance private-sector volunteer programs and to actively promote private-sector volunteer opportunities and provide outreach and coordination to the private sector.
					(d)Cooperative agreements for stewardship of Federal land
 (1)Authority to enter into agreementsThe Secretary concerned may enter into cooperative agreements (in accordance with section 6305 of title 31, United States Code) with private agencies, organizations, institutions, corporations, individuals, or other entities to carry out 1 or more projects or programs with a Federal land management agency in accordance with this section.
 (2)Project and program instructionsThe Secretary concerned shall include in the cooperative agreement the desired outcomes of the project or program and the guidelines for the volunteers to follow, including—
 (A)the physical boundaries of the project or program; (B)the equipment the volunteers are authorized to use to complete the project or program;
 (C)the training the volunteers are required to complete, including agency consideration and incorporation of training offered by qualified nongovernmental organizations and volunteer partner organizations;
 (D)the actions the volunteers are authorized to take to complete the project or program; and (E)any other information that the Secretary concerned determines necessary for the volunteer group to complete the project or program.
 (3)Authorized projects and programsSubject to paragraph (4), the Secretary concerned may use a cooperative agreement to carry out projects and programs for Federal land that—
 (A)promote the stewardship of resources of Federal land by volunteers; (B)support maintaining the resources, trails, and facilities on Federal land in a sustainable manner;
 (C)increase awareness, understanding, and stewardship of Federal land through the development, publication, or distribution of educational materials and products; and
 (D)advance education concerning the Federal land and the missions of the Federal land management agencies through the use of the Federal land as outdoor classrooms and development of other educational programs.
 (4)Conditions on use of authorityThe Secretary concerned may use a cooperative agreement under paragraph (1) to carry out a project or program for the Federal land only if the project or program—
 (A)complies with all Federal laws (including regulations) and policies; (B)is consistent with an applicable management plan for any Federal land and waters involved;
 (C)is monitored by the relevant Federal land management agency during the project and after project completion to determine compliance with the instructions under paragraph (2); and
 (D)satisfies such other terms and conditions as the Secretary concerned determines to be appropriate. BPriority trail maintenance 411.Interagency trail management (a)In generalThe Secretaries shall establish an interagency trail management plan under which Federal land management agencies shall coordinate so that trails that cross jurisdictional boundaries between the Federal land management agencies are managed and maintained in a uniform manner.
 (b)RequirementThe plan established under subsection (a) shall ensure compliance with all Federal environmental laws applicable to each jurisdiction.
					V21st Century Conservation Service Corps
 501.Short titleThis title may be cited as the 21st Century Conservation Service Corps Act. 502.PurposesSection 202 of the Public Lands Corps Act of 1993 (16 U.S.C. 1721) is amended to read as follows:
				
 202.PurposesThe purposes of this title are— (1)to engage youth and veterans in the United States in civilian national service positions to conserve, rebuild, and enhance the outdoors, natural resources, infrastructure, and recreation assets of the United States;
 (2)to increase public access to, and use of, public and tribal land and water, infrastructure, and natural, cultural, and historical resources and treasures, while spurring economic development and outdoor recreation and addressing backlogged maintenance on public land;
 (3)to conserve, restore, and enhance public and tribal land and water, infrastructure, and natural, cultural, and historical resources and treasures by carrying out high-quality, cost-effective 21st Century Conservation Service Corps projects;
 (4)to ensure that, in any State or territory of the United States or on any tribal land, the activities and expertise of Corpsmembers will be accessible to any public organization, nonprofit organization, or tribal agency responsible for the stewardship of land and water that is—
 (A)public; (B)tribal; or
 (C)private and has a direct or recognized public benefit, in coordination with the owner of the land or water;
 (5)to place youth and veterans in civilian national service positions to protect, restore, and enhance the great outdoors, natural resources, infrastructure, and recreation assets of the United States in a cost-effective manner without undue duplication or overlap of activities or programs carried out by Federal agencies;
 (6)to provide youth and veterans placed in civilian national service positions with opportunities to gain in-demand skills, credentials, and education to prepare for, and transition to, success in the 21st century workforce; and
 (7)to channel widespread interest among youth and veterans in serving in civilian national service positions to help conserve, restore, and enhance public and tribal land and water, infrastructure, and natural, cultural, and historical resources and treasures—
 (A)for the enjoyment and use of future generations; and (B)to develop the next generation of outdoor stewards, entrepreneurs, recreationists, and sportsmen and sportswomen..
			503.Definitions
 (a)In generalSection 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722) is amended to read as follows:  203.DefinitionsIn this title:
 (1)21CSCThe term 21CSC means the 21st Century Conservation Service Corps established by section 204(a). (2)21CSC organizationThe term 21CSC organization means an organization or association that meets the requirements described in section 204(d).
 (3)21CSC projectThe term 21CSC project means a project that is carried out by a 21CSC organization. (4)CorpsmemberThe term Corpsmember means an individual who is selected by a 21CSC organization to serve on a 21CSC project.
 (5)IndianThe term Indian has the meaning given the term in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511).
 (6)Indian Youth 21st Century Conservation Service CorpsThe term Indian Youth 21st Century Conservation Service Corps means a program of a 21CSC organization that— (A)enrolls participants, the majority of whom are Indians; and
 (B)is established pursuant to an agreement between a tribal agency and a 21CSC organization for the benefit of the members of the tribal agency.
								(7)Institution of higher education
 (A)In generalThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (B)ExclusionThe term institution of higher education does not include an institution outside the United States, as described in section 102(a)(1)(C) of that Act (20 U.S.C. 1002(a)(1)(C)).
 (8)Participating entityThe term participating entity means a Federal entity described in section 204(c)(2). (9)Priority projectThe term priority project means a 21CSC project conducted to further 1 or more of the purposes described in section 202 or in section 2 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501), including by—
 (A)reducing wildfire risk to a community, municipal water supply, or at-risk land; (B)protecting a watershed;
 (C)addressing a threat to forest land or rangeland health, including catastrophic wildfire; (D)addressing the impact of insect or disease infestation or any other damaging agent on forest land, water, or rangeland health; or
 (E)conserving, restoring, or enhancing a forest ecosystem or an ecosystem on public, private, or tribal land—
 (i)to improve biological diversity; or (ii)to enhance—
 (I)the productivity of fish and wildlife habitat; (II)the recovery of a species; or
 (III)carbon sequestration. (10)Resource assistantThe term resource assistant means a resource assistant selected under section 206.
 (11)StateThe term State means— (A)each of the several States of the United States;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico;
 (D)the United States Virgin Islands; (E)Guam;
 (F)American Samoa; and (G)the Commonwealth of the Northern Mariana Islands.
 (12)Tribal agencyThe term tribal agency has the meaning given the term Indian tribe in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511). (13)Tribal land or waterThe term tribal land or water means any real property or water—
 (A)owned by a tribal agency; (B)held in trust by the United States for an Indian or a tribal agency; or
 (C)held by an Indian or a tribal agency that is subject to a restriction on alienation imposed by the United States.
 (14)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. (15)YouthThe term youth means an individual who is not younger than age 15 and not older than age 30..
 (b)Conforming amendmentSection 623(i)(6) of title 40, United States Code, is amended by striking any public lands (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) and inserting any land or water (or interest in land or water) owned by the United States (other than Indian land).
 504.21st Century Conservation Service CorpsSection 204 of the Public Lands Corps Act of 1993 (16 U.S.C. 1723) is amended to read as follows:  204.21st Century Conservation Service Corps (a)EstablishmentThere is established the 21st Century Conservation Service Corps, to be comprised of 21CSC organizations and Corpsmembers, to carry out, in partnership with participating entities, the purposes of this title.
 (b)Designation of coordinatorsThe head of each participating entity, and the head of any bureau or subdivision of each participating entity, shall designate a 21CSC coordinator to coordinate any activity of the 21CSC or a 21CSC project carried out by the participating entity or the bureau or subdivision of the participating entity.
						(c)Participating entities
 (1)In generalThe 21CSC shall be implemented jointly by the heads of the participating entities, who may support the 21CSC by carrying out the activities described in paragraph (3).
 (2)List of participating entitiesThe participating entities shall be— (A)the Department of the Interior;
 (B)the Department of Agriculture; (C)the Department of Transportation;
 (D)the Department of Labor; (E)the Department of Energy;
 (F)the Department of Defense; (G)the Department of Veterans Affairs;
 (H)the Department of Commerce; (I)the Department of Education;
 (J)the Department of Housing and Urban Development; (K)the Corporation for National and Community Service;
 (L)the Office of the Assistant Secretary of the Army for Civil Works; (M)the Federal Emergency Management Agency; and
 (N)any other Federal agency designated by the President as necessary to carry out a 21CSC project. (3)Support for the 21CSC (A)In generalThe head of a participating entity may provide support to the 21CSC by—
 (i)establishing standards for the 21CSC; (ii)establishing a process for an organization to apply and be approved to become a 21CSC organization;
 (iii)developing and supporting a public-private partnership referred to in paragraph (5)(A)(i); (iv)using or leveraging existing funds, or acquiring funds and other resources, under section 210 to support 21CSC projects through entering into a cooperative agreement under paragraph (5)(A)(i);
 (v)leveraging existing resources described in section 210(b) to expand the use of the 21CSC to meet the mission of the participating entity;
 (vi)using technology to support 21CSC projects; and (vii)collecting performance data on 21CSC projects—
 (I)to prepare the reports referred to in subparagraph (C)(i)(I); and (II)to demonstrate the impact of the 21CSC projects.
										(B)Coordination
 (i)In generalThe heads of each of the participating entities shall, to the maximum extent practicable, coordinate with each other or the head of any other Federal agency that is affected by, or carrying out, an activity that is similar to a 21CSC project—
 (I)to minimize, to the maximum extent practicable, the duplication of any specific project performed by any other participating entity or Federal agency; and
 (II)to maximize 21CSC project completion in a cost-effective manner by collaborating to leverage existing resources described in section 210(b).
 (ii)Approval and data collectionThe head of each participating entity shall, to the maximum extent practicable, coordinate with each other head of a participating entity—
 (I)to approve organizations as 21CSC organizations; and (II)to collect the data, when practicable in coordination with a national non-Federal 21CSC organization coordinating entity, referred to in items (aa) through (dd) of subparagraph (C)(i)(I).
 (iii)GuidanceThe head of each participating entity shall, to the maximum extent practicable, seek guidance from— (I)the Corporation for National and Community Service;
 (II)the Departments of Veterans Affairs and Labor on methods to increase the participation of veterans in 21CSC projects;
 (III)the Secretary of the Interior, acting through the Assistant Secretary for Indian Affairs, on methods to increase the participation of Indians in 21CSC projects;
 (IV)the Secretary of Defense on participation for the 21CSC in the Skillbridge program (DoD Instruction 1322.29), and on recruiting generally, to encourage more veteran and transitioning service member engagement in 21CSC projects;
 (V)the Secretary of Labor and the Secretary of Agriculture on methods to increase rural youth engagement in 21CSC projects;
 (VI)the Secretary of Labor on methods to increase the creation of apprenticeships through 21CSC organizations, private-sector employer partnerships, and identifying career pathways aligned with 21CSC projects; and
 (VII)the Secretary of Education on methods to increase the recognition of Corpsmembers’ experience with 21CSC projects as post-secondary credit at higher education institutions.
										(C)Reporting
									(i)21CSC Reports
 (I)Report to CongressAs soon as practicable after the date of enactment of the 21st Century Conservation Service Corps Act, the Chief Executive Officer of the Corporation for National and Community Service, in coordination with the head of each participating entity, shall submit to Congress a report that includes data, for the year covered by the report, including—
 (aa)the number of Corpsmembers that carried out 21CSC projects and the length of the term of service for each Corpsmember;
 (bb)the total amount of funding provided by participating entities for the service of Corpsmembers; (cc)the type of service performed by Corpsmembers and the impact and accomplishments of the service; and
 (dd)any other similar data determined by the Chief Executive Officer of the Corporation for National and Community Service or the head of a participating entity to be appropriate, including data sufficient to determine the effectiveness of 21CSC organizations in carrying out activities to achieve the purposes of this title in a manner that—
 (AA)is cost-effective; and (BB)does not unduly duplicate or overlap with any other activity or program carried out by any other Federal agency.
 (II)Data from participating entitiesNot later than 1 year after the date of enactment of the 21st Century Conservation Service Corps Act, and annually thereafter, the head of each participating entity shall submit to the Chief Executive Officer of the Corporation for National and Community Service the data described in items (aa) through (dd) of subclause (I).
 (III)Data collectionThe Chief Executive Officer of the Corporation for National and Community Service may coordinate with individual 21CSC organizations to improve the collection of the required data described in items (aa) through (dd) of subclause (I).
										(ii)Comptroller General reports
 (I)In generalThe Comptroller General of the United States shall prepare and submit to Congress— (aa)not later than 3 years after the date of submission of the first report under clause (i)(I), an interim report; and
 (bb)not later than 5 years after the date of submission of the first report under that clause, a final report.
 (II)ContentsThe interim and final reports referred to in subclause (I) shall include— (aa)an assessment, based on the data described in items (aa) through (dd) of clause (i)(I), of the effectiveness of 21CSC organizations in achieving the purposes of this title in a manner that—
 (AA)is cost-effective; and (BB)does not unduly duplicate or overlap with any other activity or program carried out by any other Federal agency; and
 (bb)recommendations on how to more effectively manage and carry out 21CSC projects to achieve the purposes of this title in the manner described in item (aa).
 (III)Additional reportsThe Comptroller General of the United States may submit to Congress any additional report that includes the content described in subclause (II), as the Comptroller General determines to be necessary.
 (4)Gifts and donationsThe head of a participating entity may accept, use, or dispose of a contribution that is a gift or donation of money, services, or property to support the development, implementation, and expansion of a 21CSC project, in accordance with applicable law (including regulations).
							(5)Cooperative agreements with 21CSC organizations
 (A)In generalThe head of each participating entity may— (i)develop a public-private partnership with a 21CSC organization by entering into a cooperative agreement with the 21CSC organization to support and carry out 21CSC projects; and
 (ii)leverage existing resources described in section 210(b) to support a cooperative agreement. (B)Type of cooperative agreementA cooperative agreement under this paragraph may—
 (i)be limited to an agreement for a specific 21CSC project; (ii)be a broad agreement covering multiple planned or future 21CSC projects; or
 (iii)be an agreement for a 21CSC project to be part of a broader 21CSC initiative carried out in partnership with—
 (I)the Federal Government; (II)a State government; or
 (III)a tribal agency. (C)Set shareA cooperative agreement under this paragraph shall include a provision specifying the cost share that the 21CSC organization will provide under section 210(c).
								(d)21CSC organizations
 (1)In generalTo be considered and approved as a 21CSC organization, an organization shall, to the maximum extent practicable, demonstrate the ability to meet, and provide assurances that the organization will meet, each requirement described in paragraphs (2) through (6).
							(2)21CSC Corpsmembers engaged by 21CSC organizations
 (A)In generalIn addition to meeting the requirement of subparagraph (B), any individual selected by a 21CSC organization to carry out a 21CSC project shall, to the maximum extent practicable, be—
 (i)a youth, notwithstanding paragraphs (3) and (4) of section 137(a) of the National and Community Service Act of 1990 (42 U.S.C. 12591(a)) in the case of any Corpsmember participating in a 21CSC project supported and carried out by the Corporation for National and Community Service; or
 (ii)a veteran not older than age 35. (B)Citizenship requirementAny individual selected as a Corpsmember shall be—
 (i)a citizen or national of the United States; (ii)a lawful permanent resident of the United States; or
 (iii)a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau and admitted to the United States as a nonimmigrant under the terms of the applicable Compact of Free Association with the United States.
 (C)Emphasis on diversity and inclusionIn selecting a Corpsmember, a 21CSC organization shall make deliberate outreach efforts to engage an individual who—
 (i)lives in the State or region of the 21CSC organization; and (ii)represents a traditionally underserved population, including veterans, Indians, and disadvantaged youth (as defined in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511)).
 (3)Compensation for participantsA 21CSC organization shall provide compensation to each Corpsmember that includes 1 or more of the following:
 (A)A wage. (B)A stipend.
 (C)A living allowance. (D)An educational credit that may be applied towards a program of postsecondary education at an institution of higher education that agrees to award the credit for participation in a 21CSC project.
								(4)Organization of service for participants
 (A)In generalIn carrying out a 21CSC project, a 21CSC organization shall, to the maximum extent practicable, organize each Corpsmember as—
 (i)a crew-based participant who— (I)serves together with other crew-based participants; and
 (II)is directly supervised by a trained and experienced crew-based leader or conservation professional; or
 (ii)an individual or small team-based participant who serves— (I)individually or in a coordinated small team, as applicable;
 (II)under the direction of a conservation professional; and (III)on an initiative that requires specific skills and dedicated attention.
 (B)Veteran and civilian cooperationA 21CSC organization shall, to the maximum extent practicable, encourage cooperation among veteran and civilian Corpsmembers.
 (5)21CSC projectsA 21CSC organization shall carry out a 21CSC project that includes national service, and may be a priority project, involving—
 (A)the conservation, restoration, and enhancement of— (i)a unit of the National Park System or National Forest System;
 (ii)public or tribal land or water; or (iii)natural, cultural, or historical resources or treasures;
 (B)the conservation, restoration, management, and development of the natural resources and infrastructure of the United States, including—
 (i)removal of invasive species; (ii)wildfire prevention and response;
 (iii)disaster resiliency, mitigation, response, and recovery; (iv)trail development and maintenance;
 (v)coastal restoration and resiliency; (vi)historic preservation;
 (vii)public safety; (viii)energy efficiency and alternative energy;
 (ix)water infrastructure; (x)construction, repair, rehabilitation, or maintenance of—
 (I)a road; (II)a campground; or
 (III)any other recreation or visitor facility or housing structure; and (xi)any other related project that furthers the purposes of this title;
 (C)the support, development, and enhancement of outdoor recreation or urban green space for the purpose of public access;
 (D)service that is primarily indoors, such as service in a science, policy, or program internship, with a clear benefit for natural, cultural, or historic resources or treasures, which may include the provision of interpretation and education services to—
 (i)the public; or (ii)a cooperating association, educational institution, friends group, or similar nonprofit partner organization; and
 (E)notwithstanding section 132A of the National and Community Service Act of 1990 (42 U.S.C. 12584a), a project described in this paragraph on private land or water in partnership with a private entity if—
 (i)the project has a direct or recognized public or environmental benefit; or (ii)the funding for the project originated from a governmental entity, regardless of the end payor.
 (6)21CSC CorpsmembersIn carrying out a 21CSC project, a 21CSC organization shall provide each Corpsmember with— (A)in-demand skills development, certification and credentials, and education to prepare the Corpsmember for success in transitioning to the 21st century workforce;
 (B)community skill development to help the Corpsmember— (i)acquire an ethic of service to others and the United States; and
 (ii)become a more effective natural resource and community steward; and (C)a greater understanding of the natural, cultural, or historic resources or treasures of the United States.
								(e)Corpsmember compensation and employment standards
							(1)Corpsmember compensation standard
 (A)Specific wage ratesA form of compensation provided under subparagraph (A), (B), or (C) of subsection (d)(3) shall be considered to be established at a specific wage rate, in the same manner as the compensation provided for a living allowance under section 140 of the National and Community Service Act of 1990 (42 U.S.C. 12594).
 (B)Compensation for certain CorpsmembersThe compensation provided under subsection (d)(3) to a Corpsmember who is not a participant in a 21CSC project supported by the Corporation for National and Community Service shall not be subject to any provision of (including a regulation under) the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) relating to a wage rate, but shall be considered to be established at a specific wage rate, in the manner described in subparagraph (A).
 (C)Rule of constructionNothing in subparagraph (A) applies a specific wage rate for a living allowance that is established under section 140 of the National and Community Service Act of 1990 (42 U.S.C. 12594) to the compensation of a Corpsmember under subsection (d)(3).
								(2)Corpsmember employment standard
 (A)In generalExcept as provided in subparagraphs (B) and (C), in parity with section 101(30) of the National and Community Service Act of 1990 (42 U.S.C. 12511(30)), a Corpsmember shall be considered to be a participant (as defined in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511)), not an employee, of the 21CSC organization for which the Corpsmember serves.
 (B)Federal employment provisionsNotwithstanding subparagraph (A), Federal employment provisions shall apply to a Corpsmember to the extent that those provisions apply to a participant or crew leader under section 199M(b) of the National and Community Service Act of 1990 (42 U.S.C. 12655n(b)).
 (C)Child labor provisionsNotwithstanding subparagraph (A)— (i)the child labor provisions under section 12 of the Fair Labor Standards Act of 1938 (29 U.S.C. 212) (including any order or regulation issued under the authority of such section or section 3(l) of such Act (29 U.S.C. 203(l))) shall apply to a Corpsmember and the 21CSC organization for which the Corpsmember serves in the same manner as such provisions apply to an employee and an employer under such Act; and
 (ii)a violation of a section specified in clause (i) by a 21CSC organization shall be enforced by the Secretary of Labor in the same manner, and subject to the same penalties under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), as a violation by an employer of section 12 of such Act (29 U.S.C. 212).
 (3)Civil serviceAn individual may be enrolled as a Corpsmember without regard to the civil service and classification laws, rules, or regulations..
 505.21st Century Conservation Service Corps conservation centers and program supportSection 205 of the Public Lands Corps Act of 1993 (16 U.S.C. 1724) is amended— (1)in subsection (a)—
 (A)by striking Secretary each place it appears and inserting head of a participating entity; and (B)in paragraph (1)—
 (i)in subparagraph (A), by striking Public Lands Corps and inserting 21CSC; and (ii)in subparagraph (B), by striking conservation projects and inserting 21CSC projects;
 (2)in subsection (b)— (A)in the heading, by inserting , temporary housing, and transportation after Logistical support;
 (B)in the first sentence— (i)by striking The Secretary and inserting the following:
							
								(1)Logistical support
 (A)In generalThe head of a participating entity; and  (ii)by striking the Corps and inserting the 21CSC;
 (C)in the second sentence, by striking Logistical support and inserting the following:  (B)InclusionsLogistical support provided under subparagraph (A); and
 (D)by adding at the end the following:  (2)Temporary housingThe head of a participating entity may make arrangements with another Federal agency or a State, local government, or private organization to provide temporary housing for Corpsmembers as needed and available.
 (3)TransportationThe head of a participating entity may provide transportation to and from 21CSC project sites for Corpsmembers that reside in their own homes.;
 (3)in subsection (c)— (A)by striking The Secretary and inserting The head of a participating entity; and
 (B)by striking the Corps for training or housing Corps participants and inserting the 21CSC for training or housing Corpsmembers; and (4)in subsection (d), by striking The Secretary and inserting The head of a participating entity.
 506.Resource assistantsSection 206 of the Public Lands Corps Act of 1993 (16 U.S.C. 1725) is amended— (1)in subsection (a)—
 (A)in the fourth sentence, by striking The Secretary and inserting the following:  (4)PreferenceThe head of a participating entity;
 (B)in the third sentence, by striking The Secretary and inserting the following:  (3)SelectionThe head of a participating entity;
 (C)in the second sentence, by striking To be eligible and inserting the following:  (2)EligibilityTo be eligible; and 
 (D)by striking the first sentence and inserting the following:  (1)In generalThe head of a participating entity may provide individual placements of resource assistants to carry out research or resource protection activities on behalf of the participating entity.; and
 (2)by striking subsection (b) and inserting the following:  (b)Preference for the use of 21CSC organizations (1)In generalIf the head of a participating entity determines that a 21CSC organization can provide appropriate recruitment and placement services to fulfill the requirements of this section, the head of the participating entity may implement this section through a 21CSC organization.
 (2)Contribution to expensesA 21CSC organization providing recruitment and placement services under paragraph (1) shall contribute to the expenses of providing and supporting resource assistants, through 1 or more private sources of funding, at a level equal to 25 percent of the total costs of each participant in the resource assistant program that has been recruited and placed through the 21CSC organization.
 (3)Annual reportA 21CSC organization providing recruitment and placement services under paragraph (1) shall submit to the head of the applicable participating entity an annual report that evaluates the scope, size, and quality of the resource assistant program carried out by the 21CSC organization, including a description of the value of the work contributed by resource assistants to the mission of the participating entity..
 507.Eligibility for noncompetitive hiring statusSection 207 of the Public Lands Corps Act of 1993 (16 U.S.C. 1726) is amended to read as follows:  207.Eligibility for noncompetitive hiring status (a)DefinitionsIn this section—
 (1)the terms land management agency and time-limited appointment have the meanings given those terms in section 9601 of title 5, United States Code; and (2)the term qualified Corpsmember means a Corpsmember who is certified by a corresponding participating entity as having successfully completed 640 hours of service with a 21CSC organization.
							(b)Hiring
 (1)In generalSubject to paragraph (2) and subsection (c), a qualified Corpsmember shall be eligible for appointment in the competitive service in the same manner as a Peace Corps volunteer as prescribed in Executive Order 11103 (22 U.S.C. 2504 note; relating to Providing for the Appointment of Former Peace Corps Volunteers to the Civilian Career Services), as amended by Executive Order 12107 (44 Fed. Reg. 1055; relating to the Civil Service Commission and Labor-Management in the Federal Service).
 (2)PeriodA qualified Corpsmember shall be eligible for an appointment under paragraph (1) during the 2-year period beginning on the date on which the Corpsmember completes the 640 hours of service required under subsection (a)(2).
 (3)Time-limited appointmentFor purposes of section 9602 of title 5, United States Code, a qualified Corpsmember hired by a participating entity that is a land management agency for a time-limited appointment shall be considered to be appointed initially under open, competitive examination.
							(c)Service hours
 (1)In generalThe 640 hours of service required under subsection (a)(2) may include service on 1 or more projects carried out by a Corpsmember with 1 or more participating entities during 1 or more terms of service in a 21CSC organization.
 (2)Competitive serviceTo be eligible for noncompetitive hiring status under subsection (b), a Corpsmember shall perform the 640 hours of service required under subsection (a)(2)—
 (A)carrying out a project on public or tribal land or water; or (B)in service with, or on a project supported in whole or in part by, a participating entity.
 (3)PrioritiesThe head of each participating entity is encouraged, to the maximum extent practicable, to identify a sufficient number of 21CSC projects on public or tribal land or water that are aligned with the priorities of the participating entity so as to facilitate the attainment of the 640 hours of service by Corpsmembers required under subsection (a)(2).
 (4)Tracking hoursParticipating entities shall coordinate with 21CSC organizations to identify the most effective and efficient method for tracking and certifying the 640 hours of service required under subsection (a)(2).
 (d)GuidanceThe head of each participating entity, and any subdivision of a participating entity, shall coordinate with the head of each other participating entity, and subdivision of each other participating entity, to implement and issue guidance on eligibility for noncompetitive hiring status under subsection (b) in a uniform manner to—
 (1)improve the efficiency and use of noncompetitive hiring authority; and (2)minimize inconsistency..
 508.National service educational awardsSection 208 of the Public Lands Corps Act of 1993 (16 U.S.C. 1727) is amended— (1)in subsection (a), in the first sentence—
 (A)by striking participant in the Public Lands Corps and inserting Corpsmember; and (B)by striking the participant and inserting the Corpsmember; and
 (2)in subsection (b)— (A)by striking either participants in the Corps and inserting Corpsmembers; and
 (B)by striking such a participant and inserting a Corpsmember. 509.NondisplacementSection 209 of the Public Lands Corps Act of 1993 (16 U.S.C. 1728) is amended—
 (1)by striking Public Lands Corps and inserting 21CSC; and (2)by striking qualified youth or conservation corps and inserting Corpsmember or a 21CSC organization.
 510.FundingSection 210 of the Public Lands Corps Act of 1993 (16 U.S.C. 1729) is amended— (1)by redesignating subsections (a) through (c) as subsections (d) through (f), respectively;
 (2)by inserting before subsection (d) (as so redesignated) the following:  (a)Investments (1)In generalIn addition to using the funds described in subsections (b) and (c) to fund 21CSC projects, each 21CSC organization shall leverage those funds by soliciting cash or in-kind contributions from public or private sources.
 (2)MethodsA 21CSC organization may leverage funds by soliciting contributions using innovative strategies, such as crowd-funding.
 (b)Existing resourcesTo fund a 21CSC project, the head of each participating entity shall be limited to using existing funds appropriated or allocated to the participating entity, as of the period of implementation of the 21CSC project, under any law or authority other than this title.
 (c)Set cost shareA 21CSC organization carrying out a 21CSC project shall provide a cost share of not less than 10 percent of the total cost of the 21CSC project, which may include cash or in-kind contributions from a State, local, or private source.;
 (3)in subsection (d) (as so redesignated)— (A)in paragraph (1)—
 (i)in the paragraph heading, by striking qualified youth or conservation corps and inserting corpsmembers or 21CSC organizations; and (ii)by striking the first and second sentences; and
 (B)in paragraph (2)— (i)in the paragraph heading, by striking Public Lands Corps and inserting 21CSC;
 (ii)in the first sentence— (I)by striking The Secretary is authorized to and inserting The head of a participating entity may;
 (II)by striking Public Lands Corps and inserting 21CSC; and (III)by striking the Corps and inserting the 21CSC; and
 (iii)in the second sentence, by striking the Corps and inserting the 21CSC; (4)in subsection (e) (as so redesignated), by striking In order and all that follows through the Secretary and inserting To carry out the 21CSC or to support resource assistants and Corpsmembers or 21CSC organizations under this title, the head of a participating entity; and
 (5)in subsection (f) (as so redesignated)— (A)by striking section 211 and inserting section 213; and
 (B)by striking Public Lands Corps and inserting 21CSC. 511.Indian Youth 21st Century Conservation Service Corps; Rule of constructionThe Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.) is amended—
 (1)by redesignating section 211 as section 213; and (2)by inserting after section 210 the following:
					
						211.Indian Youth 21st Century Conservation Service Corps
 (a)Authorization of cooperative agreementsThe head of a participating entity may offer to enter into a cooperative agreement with a tribal agency or a 21CSC organization to establish and administer the Indian Youth 21st Century Conservation Service Corps, which shall carry out 1 or more 21CSC projects on tribal land or water.
 (b)GuidelinesNot later than 18 months after the date of enactment of the 21st Century Conservation Service Corps Act, the Secretary of the Interior, in consultation with Indian tribes, shall issue guidelines for the management of the Indian Youth 21st Century Conservation Service Corps, in accordance with this Act and any other applicable Federal laws.
 212.Rule of constructionExcept where otherwise provided for in this title, the requirements and authorities provided under this title with respect to Corpsmembers, 21CSC organizations, and participating entities with respect to a 21CSC project shall be in addition to any requirement or authority provided under other Federal law with respect to Corpsmembers, 21CSC organizations, and participating entities with respect to the 21CSC project..
 512.Direct hire authoritySection 121(a) of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2012 (16 U.S.C. 1725a(a)), is amended—
 (1)in paragraph (1)— (A)by striking Secretary of the Interior and inserting head of a participating entity (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) (referred to in this subsection as a participating entity); and
 (B)by striking in paragraph (1) directly to a position with a land managing agency of the Department of the Interior and inserting in paragraph (2) directly to a position with a participating entity; and
 (2)in paragraph (2)(A), by striking land managing agency and inserting participating entity. 513.National and community service programs (a)Nonprofit capacity buildingSection 198S(a)(4) of the National and Community Service Act of 1990 (42 U.S.C. 12653s(a)(4)) is amended by striking and the District of Columbia and inserting the District of Columbia, American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.
 (b)Compact migrant eligibilitySection 137(a)(5) of the National and Community Service Act of 1990 (42 U.S.C. 12591(a)(5)) is amended to read as follows:
					
 (5)is a citizen or national of the United States or lawful permanent resident alien of the United States, or is a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau and admitted to the United States as a nonimmigrant under the terms of the applicable Compact of Free Association with the United States..
 (c)Effective dateThe amendments made by this section shall apply to any participant in a program under the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) selected after the date of enactment of this section.
 514.Youth conservation corpsPublic Law 91–378 (commonly known as the Youth Conservation Corps Act of 1970) (16 U.S.C. 1701 et seq.) is amended— (1)in section 102(a) (16 U.S.C. 1702(a)), by—
 (A)striking trust territories, or and inserting or the; and (B)inserting (or who are citizens of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau and admitted to the United States as nonimmigrants under the terms of the applicable Compact of Free Association with the United States), after Puerto Rico; and
 (2)in section 104 (16 U.S.C. 1704)— (A)in subsection (a), by striking the Trust Territory of the Pacific Islands, and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands; and
 (B)in subsection (b)(1)(A), by striking , possessions, or the Trust Territory of the Pacific Islands and inserting or possessions (or the citizens of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau and admitted to the United States as nonimmigrants under the terms of the applicable Compact of Free Association with the United States).
					VIEvery Kid Outdoors
 601.Short titleThis title may be cited as the Every Kid Outdoors Act. 602.DefinitionsIn this title:
 (1)Federal lands and watersThe term Federal lands and waters means any Federal lands or body of water under the jurisdiction of any Secretary to which the public has access.
 (2)ProgramThe term program means the Every Kid Outdoors program established under section 603(a). (3)SecretaryThe term Secretary means—
 (A)in the case of Federal lands and waters under the jurisdiction of the Department of the Interior, the Secretary of the Interior, acting through, as relevant—
 (i)the Director of the National Park Service; (ii)the Director of the United States Fish and Wildlife Service;
 (iii)the Director of the Bureau of Land Management; and (iv)the Commissioner of Reclamation;
 (B)in the case of Federal lands and waters under the jurisdiction of the U.S. Forest Service, the Secretary of Agriculture, acting through the Chief of the U.S. Forest Service;
 (C)in the case of Federal lands and waters under the jurisdiction of the National Oceanic and Atmospheric Administration, the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration; and
 (D)in the case of Federal lands and waters under the jurisdiction of the U.S. Army Corps of Engineers, the Secretary of the Army, acting through the Chief of Engineers of the U.S. Army Corps of Engineers.
 (4)Student or studentsThe term student or students means any fourth grader or home-schooled learner 10 years of age residing in the United States, including any territory or possession of the United States.
				603.Every kid outdoors program
 (a)EstablishmentEach Secretary shall establish a program, to be known as the Every Kid Outdoors Program, that will provide free access to students and certain accompanying individuals, in accordance with this section, to those Federal lands and waters for which access is subject to an entrance, standard amenity, or day use fee.
				(b)Annual passes
 (1)In generalAt the request of a student, the Secretary shall issue a pass to the student, which allows access to Federal lands and waters for which access is subject to an entrance, standard amenity, or day use fee, free of charge for the student and—
 (A)in the case of a per-vehicle fee area— (i)any passengers accompanying the student in a private, noncommercial vehicle; or
 (ii)not more than 3 adults accompanying the student on bicycles; or (B)in the case of a per-person fee area, not more than 3 adults accompanying the student.
 (2)TermA pass described in this subsection shall be effective during the period beginning on September 1 and ending on August 31 of the following year.
 (3)Presence of student requiredA pass described in this subsection shall be effective only if the student to which the pass was issued is present at the point of entry to the applicable Federal lands or waters.
 (c)Other activitiesIn carrying out the program, each Secretary— (1)may collaborate with State and territorial park systems that opt to implement a complementary Every Kid Outdoors State or Territory Park pass;
 (2)may coordinate with the Secretary of Education to implement the program; (3)shall maintain a publicly available website with information about the program;
 (4)may provide visitor services for the program; and (5)may support approved partners of the Federal land and waters by providing the partners with opportunities to participate in the program.
 (d)ReportsThe Secretary of the Interior, in coordination with each Secretary, shall prepare a comprehensive report to Congress each year describing—
 (1)the implementation of the program; (2)the number and geographical distribution of students who participated in the program; and
 (3)the number of passes described in subsection (b)(1) that were distributed. (e)SunsetThe authorities provided in this title, including the reporting requirement, shall expire on the date that is seven years after the date of enactment of this title.
				
	
		December 28, 2018
		Committees on Transportation and Infrastructure and Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
